DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/21.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 8/1/19. It is noted, however, that applicant has not filed a certified copy of the  application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0338358 A1 [Owen] in view of US 2014/0035943 A1 [Statham].

Regarding Claim 1:
Owen teaches a method of examining a sample using a charged particle microscope (para 1), comprising the steps of: 
Providing a charged particle beam, as well as a sample (Fig. 2); 
Scanning the charged particle beam over the sample (para 46); 
Detecting, using a first detector, emissions of a first type from the sample in response to the beam scanned over the sample (para 48 – x-rays); 
Using spectral information of detected emissions of the first type, assigning a plurality of mutually different phases to the sample (paras 82-83, 114); 
Detecting, using a second detector, emissions of a second type from the sample in response to the beam scanned over the sample (Fig. 11 (1107) –BSE emissions), wherein use is made of emissions of the second type to determine sample phases (para 86).

However, Owen fails to teach 
associating, with reference to an HSV color space, a corresponding plurality of different color hues to the plurality of mutually different phases; and
providing, by a control unit, an image representation of the sample, wherein the image representation contains the associated different color hues for representing the plurality of different phases. 
Statham teaches a grey-scale/HSV data presentation scheme including associating, with reference to an HSV color space, a corresponding plurality of different color hues to a plurality of mutually different phases (paras 47, 74-77, Figs. 2-5); and
providing, by a control unit, an image representation of the sample (Claim 1), wherein the image representation contains the associated different color hues for representing the plurality of different phases (paras 15-16). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the grey-scale/HSV data presentation scheme of Statham in Owen so as to visually demonstrate the elemental and mineral data obtained in Owen. One would have been motivated to do so since this would provide the data of Owen in a format that provides a visual representation of said data that is easy to interpret.

Regarding Claim 2:
The modified invention of claim 1 teaches the method according to claim 1, further comprising storing the detected emissions of the first type in a spectral data stack including a plurality of data stack layers (Owen para 49, the memory stores detected emissions, i.e., measured spectra, as well as standard spectra and BSE data. Each of these data types is spectral data, and is considered a data stack layer. As such, the X-ray emissions are stored as a data stack among other spectral data stacks.). 

Regarding Claim 3:
The modified invention of claim 2 teaches the method according to claim 2, wherein storing the detected emissions of the first type in the spectral data stack includes storing the Owen para 49, whichever data stack layer the X-ray spectra are stored in is the first data stack layer). 

Regarding Claim 12:
Owen teaches a charged particle microscope for examining a sample (Fig. 2), comprising: 
an optics column (Fig. 2 (200)), including a charged particle source ((253)), a final probe forming lens ((258)) and a scanner ((260)), for focusing a beam of charged particles emitted from the charged particle source onto the sample (para 46); 
a specimen stage positioned downstream of the final probe forming lens and arranged for holding the sample ((204)); 
a first detector for detecting emissions of a first type originating from the sample in response to the incidence of charged particles emitted from the charged particle source ((240)); 
a second detector for detecting emissions of a second type originating from the sample in response to the incidence of charged particles emitted from the charged particle source ((247), para 49-backscatter electron data); and 
a control unit and a processing device connected to the first detector and the second detector ((220)), the control unit is configured to: 
Scan the charged particle beam over the sample (para 46); 
Detect emissions of the first type from the sample in response to the beam scanned over the sample (para 48 – x-rays); 

Detect emissions of the second type from the sample in response to the beam scanned over the sample (Fig. 11 (1107) –BSE emissions), wherein use is made of emissions of the second type to determine sample phases (para 86).
However, Owen fails to teach 
associating, with reference to an HSV color space, a corresponding plurality of different color hues to the plurality of mutually different phases; and
providing, by a control unit, an image representation of the sample, wherein the image representation contains the associated different color hues for representing the plurality of different phases. 
Statham teaches a grey-scale/HSV data presentation scheme including associating, with reference to an HSV color space, a corresponding plurality of different color hues to a plurality of mutually different phases (paras 47, 74-77, Figs. 2-5); and
providing, by a control unit, an image representation of the sample (Claim 1), wherein the image representation contains the associated different color hues for representing the plurality of different phases (paras 15-16). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the grey-scale/HSV data presentation scheme of Statham in Owen so as to visually demonstrate the elemental and mineral data obtained in Owen. One would have been motivated to do so since this would provide the data of Owen in a format that provides a visual representation of said data that is easy to interpret.

Allowable Subject Matter
Claims 4-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881